DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-20 were originally pending in this application of which claims 12-17 were withdrawn from further consideration (Restriction) prior to the amendment dated 05/23/2022. Claims 1-2, 4-5, 7-10, 12-13, and 15-19 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 12-17 continue to remain withdrawn from further consideration.
Response to Arguments
Applicant’s arguments (pg. 6 para 2), filed on 05/23/2022 with respect to the 112 rejections of claims 1 and 8 have been fully considered and are persuasive. The 112 (b) rejections of claims 1-11 and 18-20 have been withdrawn. 
Applicant’s arguments filed on 05/23/2022 with respect to claims 1 and 18 have been fully considered and would be persuasive, since the amendment has overcome the previous rejection. However, the arguments are moot in light of the new grounds of rejection made using the Yang et al. (CN102547543A) reference below, in order to address the new limitations introduced by the applicant in the amendment. Please see rejection as follows. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 8 recite the limitation “the spectrogram image being a three-dimensional representation of a sound frequency and a sound amplitude over time” in lines 11-12, 6-7 respectively. It is not very clear what “three-dimensional representation of a sound frequency and a sound amplitude over time” meant because frequency and amplitude can be y-axis while time can be x-axis, it is not clear what the third dimension is. In the Specification [0042] Applicant discloses “the spectrogram generated..may be a three- dimensional representation of sound pressure or amplitude at a given frequency and time. Specifically, spectrograms may be a two-dimensional graphs, with a third dimension represented by colors”.  Indicating that in fact a 2-D graph accentuated by a color scale as a visual reference/indicator of sound pressure/intensity is used however this feature is not claimed, thus rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 2-11 and 18-20 are rejected as containing the same indefiniteness issues as above in base claims 1 and 8, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Malcher et al. (US20110000100A1) in view of Kim et al. (US 20200152138 A1 with a filing date: 2019-10-11) and Yang et al. (CN102547543A).
Regarding claim 1-3, 5-7 and 18-20, Malcher et al teaches a washing machine 6 (FIG. 2) has a detergent-solution container 7 (wash tub) defining a wash chamber [0054], in which a drum 2 (wash basket) holding the laundry 32, rotatably supported and run by a motor 3, an acoustic sensor (microphone, [0014]) to measure acoustic signal of a washing machine component (drum [0021], pump [0024]) when placed on it, to ensure its proper functioning [0016], a control device, in which an acoustic reference signal is stored (claim 20) [0012], the acoustic signals registered as a sonogram [0018], the measured acoustic signal is preferably compared with a reference signal stored in the control device [0038], the sonogram (sound spectrogram) describes a relationship between individual frequencies and the intensity of the sound (amplitude) over time [0031, when a difference (ΔS) between the measured acoustic signal (identifying event signature) and the reference signal for a spinning step stored in the control device is exceeded, a rotational speed of the drum is reduced (adjusting the parameter/ limiting a spin speed) [0006] [0040] and hence adjusts an operating cycle based on the sonogram [0003], where in the measured acoustic signal (event signature) is compared/analyzed using a comparator (claims 20, 38)[0042].
Malcher does not explicitly teach that (1) the spectrogram image is a three-dimensional representation of a sound frequency and a sound amplitude over time; (2) spectrogram image is analyzed using an image recognition process; the image recognition process uses artificial intelligence (AI) to analyze the spectrogram image; the image recognition process comprises a convolution neural network (CNN).
In the analogous art of Image and audio processing apparatus and operating methods, Kim teaches an image and audio processing apparatus 200 capable of controlling an audio signal (spectrogram image), including a processor 220 configured to detect characteristic information of an audio signal based on analyzing the audio signal (abstract), processor 220 may execute one or more instructions stored in the memory 210, and detect characteristic information of the image signal and characteristic information of the audio signal by analyzing the image signal and the audio signal of the content in units of scenes by using a learning model using one or more neural networks stored in the memory 210, and may control at least one of the image or audio signal of the unit (e.g., scene) by using the detected characteristic information of at least one of the image or audio signals [0075], the neural network may perform recognition (e.g., image recognition, voice/sound recognition) so as to recognize characteristic information from at least one of the image and/or audio signals and learn a method of controlling at least one of the image and audio signals, based on supervised learning that has at least one of the image signal or the audio signal in units of scenes as input values, and unsupervised learning that finds a pattern for recognizing the characteristic information from the image and audio signals by self-learning kinds/types of data that are required to detect the characteristic information respectively from the image and/or audio signals without any supervision [0076], this neural network operation may include a convolution neural network (CNN) operation [0077].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Malcher to include the AI/CNN based image and audio processing apparatus with image recognition process as part of the control device to analyze sound signals all in order to achieve the predictable result of dynamically picking up minute audio signals and emphasizing them along with having smart audio recognition functions [0003-0004] while the overall system is supported by reinforcement learning that uses feedback about whether the image and/or audio signals are controlled appropriately based on the detected image and/or audio signals ([0076], Kim).
The combination of Malcher and Kim still does not explicitly teach that (1) the spectrogram image is a three-dimensional representation of a sound frequency and a sound amplitude over time.
Yang teaches the sonogram (the horizontal axis is time and the vertical axis is amplitude) (Fig.4) sound energy diagram (horizontal axis is time and the vertical axis is frequency) (Fig. 5), sound energy from upper to lower gradually and energy concentration represented grey scale (third dimension); shallower represents energy becomes small (the deeper represents energy becomes large) [0064].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Malcher and Kim (Malcher generates only 2-D sonograms) with the color scale based three-dimensional representation of a sound frequency and a sound amplitude over time of Yang, all in order to achieve the predictable result of providing an alternate visual reference for the user to intervene, if there are any issues with the 2-D sonogram display (of Malcher), apart from providing a visually appealing scale of sound intensities.
Regarding claim 4, the combination of Malcher, Kim and Yang teaches the washing machine detailed above and the control device of this washing machine would be fully capable of learning plurality of sound /event signatures associated with various operating conditions because of the previously detailed neural network learning methods ([0003] [0006] Malcher, [0135] Kim). 
Regarding claim 8, the combination of Malcher, Kim and Yang teaches the washing machine detailed above. Malcher further teaches a display means 36 for reproducing the acoustic signal measured by the acoustic sensor that can display (user notification) the operating state and/or a malfunction of the laundry treatment appliance for example when measuring an acoustic signal that differs to a predefined extent from a predefined average sound level, the pump is halted or, in the case of a controllable pump, the rotational speed of the pump is changed ([0024] [0033-0036], Malcher).
Regarding claim 9, the combination of Malcher, Kim and Yang teaches the washing machine detailed above. Malcher further teaches that imbalances (possibly due to unwashable items) that may lead to material fracture can be indicated on the basis of characteristic noises such as cracking or tearing [0017] and a rotational speed of the drum is reduced (parameter adjustment) [0040]. Malcher does not explicitly teach that the wash cycle is fully stopped. 
However, Malcher teaches that the pump is switched off when difference ΔS falls below predefined value [0041]. 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the drum operation of the washing machine of Malcher, Kim and Yang with method of operation of pump (i.e. switch off) step of Malcher so as to fully stop the wash cycle when ΔS falls of the drum below predefined value, all in order to achieve the predictable result of stopping the wash cycle when an imbalance (possibly due to unwashable item) is sensed thereby protecting the washing machine from material fractures ([0017], Malcher).
Regarding claim 10, the combination of Malcher, Kim and Yang teaches the washing machine detailed above. Kim further teaches a communicator 1030 that receives control signal from a control device 101 according to the control of the processor 1020 [0130] [0136] and that connects the image and audio processing apparatus 1000 to an external device (e.g., a server) (transmitting the spectrogram image to a remote server for analysis) and also obtains information (receiving analytic feedback) regarding a learning model based on one or more neural networks from an external server [0135]. Also, the communicator 1030 may obtain new information from the external server with a preset cycle, in order to update information that may be used to analyze at least one of the image signal and the audio signal stored in the memory 1090 ([0138], Kim). 
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine to include a communicator (of Kim) as part of the Image and audio processing apparatus all in order to achieve the predictable result of establishing a communication interface with external server ([0135], Kim).
Regarding claim 11, the combination of Malcher, Kim and Yang teaches the washing machine detailed above. Malcher further teaches that the acoustic sensor (ex: microphone [0014]) can be arranged on the control device itself (claim 31, Malcher) while Kim further teaches that the image and audio processing apparatus 100 that is controlled by the control device 101 can be completely remote ([0043], Kim).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine to include a remote controller (as taught by Kim) and arrange the microphone on the remote control device (as taught by Malcher), all in order to achieve the predictable result of having the microphone positioned outside the cabinet and remote from the washing machine appliance thereby creating a user-friendly input and remote-control interface ([0055], Kim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711